Citation Nr: 0702765	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the thoracolumbar and lumbar 
spine, with osteoarthritis of the facets of L4-L5 and L5-S1 
and a history of congenitally small spinal canal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran served on active duty from November 1988 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Board remanded this case in April 
2004 and August 2005.

The April 2004 and August 2005 remands referred the issue of 
entitlement to service connection on a secondary basis for 
psychiatric disability to the RO.  The August 2005 remand 
additionally referred the issue of entitlement to service 
connection on a secondary basis for acid reflux to the RO.  
Inasmuch as there is no indication that the RO has undertaken 
any action in response to either referral, the Board again 
refers the issues of entitlement to service connection on a 
secondary basis for psychiatric disability and for acid 
reflux to the RO for appropriate action. 


FINDING OF FACT

The veteran's service-connected thoracolumbar spine disorder 
is manifested by severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.


CONCLUSION OF LAW

The criteria for a 40 percent rating for degenerative disc 
disease of the thoracolumbar and lumbar spine, with 
osteoarthritis of the facets of L4-L5 and L5-S1 and a history 
of congenitally small spinal canal have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5291, 5292, 5293, 5295 (2003); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237, 5243, 4.124a, Diagnostic Code 
8520 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in a May 2004 correspondence.  While that notice 
was provided after the rating decision from which this appeal 
originates, see generally Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the Board points out that the claim at issue was 
substantiated when service connection was granted in August 
2002.  The notice provisions of 38 U.S.C.A. § 5103(a) were 
therefore no longer applicable to the claim, and the record 
reflects that the veteran has received the notice to which he 
is entitled under 38 U.S.C.A. §§ 5103A and 7105.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  His 
claim was readjudicated in an August 2005 supplemental 
statement of the case.

The Board notes that during the pendency of this appeal, VA 
amended the criteria for evaluating disorders of the back, 
including intervertebral disc syndrome.  In July 2005 
argument, the veteran's representative essentially argued 
that VA failed to specifically inform the veteran of the 
changes in the criteria for rating back disorders.  The 
record reflects, however, that the veteran was collectively 
informed of all rating criteria applicable to his claim in 
the January 2003 statement of the case and August 2005 
supplemental statement of the case.

The Board also notes that the August 2005 remand required the 
RO to send a copy of a May 2005 supplemental statement of the 
case to the veteran's current address of record.  The record 
shows the RO did so in August 2005.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. §§ 5103(a), 5103A 
and 7105.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.

The record also reflects that the veteran has attended 
examinations in connection with this appeal.  In July 2005 
argument, the representative argued that the report of a 
December 2004 examination of the veteran did not provide the 
findings required by the Board's April 2004 remand.  The only 
purported deficiency he identified was a failure to address 
the "question of incapacitating episodes."  

The April 2004 remand requested that the examiner obtain from 
the veteran information concerning the frequency of any 
incapacitating episodes (involving bed rest prescribed by a 
physician and treatment by a physician).  The record reflects 
that the December 2004 examiner recorded the veteran's 
assertion that no physician had recommended bed rest in the 
past year.  In the Board's opinion, the fact that no 
physician had prescribed bed rest for the veteran necessarily 
indicates that he did not experience "incapacitating 
episodes" for the purpose of evaluating his back disorder 
under the diagnostic code for intervertebral disc syndrome.  
The Board has reviewed the December 2004 examination report, 
and finds that it complies in all material respects with the 
April 2004 remand instructions.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41 (2006), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the thoracolumbar spine disorder, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to 
that reflecting the then-current severity of the disorder.  

Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Service connection for degenerative disc disease, 
thoracolumbar and lumbar spine, osteoarthritis of the facets 
of L4-L5 and L5-S1, with history of congenitally small spinal 
canal, was granted in an August 2002 rating decision.  The 
disorder was evaluated as 10 percent disabling, effective 
March 18, 1997.  This evaluation has remained in effect since 
that time.  

The RO has evaluated the veteran's thoracolumbar spine 
disorder as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (currently Diagnostic Code 5243).

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 10 
percent rating for mild intervertebral disc syndrome, a 20 
percent rating for a moderate IVDS with recurring attacks, 
and a 40 percent rating for a severe IVDS, with recurring 
attacks and intermittent relief.  A 60 percent rating was 
warranted for pronounced IVDS; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 10 percent disability rating where there are 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent disability rating where there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
disability rating is for consideration where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent disability rating is for consideration where 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that a 10 percent evaluation was warranted for slight 
limitation of lumbar spine motion.  A 20 percent rating was 
appropriate for moderate limitation of lumbar spine motion, 
and a 40 percent rating was warranted for severe limitation 
of lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).

Prior to September 26, 2003, Diagnostic Code 5291 provided 
that a noncompensable evaluation was warranted for slight 
limitation of dorsal spine motion, and that a 10 percent 
evaluation was warranted for moderate or severe limitation of 
dorsal spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2003).

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243.  The criteria for rating 
diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 10 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or where there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5242 (2006).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2006).

An intervertebral disc syndrome is to be rated either under 
the general rating formula for diseases and injuries of the 
spine or under the formula for rating IVDS based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
note (2) (2006).

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent evaluation, and moderate incomplete paralysis of the 
nerve warrants a 20 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).

Factual background

Service medical records show treatment for intermittent low 
back pain on one occasion, at which time the veteran denied 
any radiation of pain or numbness.  He denied any history of 
associated trauma.  His deep tendon reflexes were 1+, and 
straight leg raise testing was negative.

The record shows that private medical reports are on file 
covering the period from December 1986 to March 2000.  Those 
reports are silent for any reference to back complaints, 
except for an entry made by Dr. J. Gassaway, the content of 
which is summarized in his April 2000 statement described in 
further detail below.

On his original claim for service connection received in 
January 1991, the veteran reported experiencing recurring low 
back pain since service.  In a December 1993 statement, he 
reported that his back swelled, and that his right leg tended 
to give out.  He noted that his back pain increased with 
activity, and that he experienced leg numbness.

On file is the report of a February 1991 VA examination, 
which records the veteran's complaints of recurrent low back 
pain aggravated by activities such as bending, lifting, 
twisting, stooping, and prolonged sitting or standing.  He 
reported experiencing episodes of right leg numbness and 
tingling, but denied any true history of pain radiating to 
the extremities.  Physical examination showed that he walked 
with a mild limp favoring his right side.  He was able to 
stand erect, and he exhibited no evidence of muscle spasm or 
tenderness to palpation.  He was able to forward flex to 70 
degrees, and to extend to 15 degrees.  He was able to heel 
and toe walk, and to squat and arise.  Reflexes and sensation 
in his lower extremities were intact, and neurological 
examination was otherwise normal.  X-ray studies of the 
lumbosacral spine showed disc space narrowing and anterior 
osteophyte formation at the T12-L1 level, with no other 
abnormalities.  The examiner diagnosed recurrent lumbar 
strain.

VA treatment records on file for 1992 to 1994 show that 
physical examination in 1992 and 1993 revealed a nontender 
back, with intact sensation.  The veteran's lower extremity 
strength ranged from 4+/5 to 5/5, and his reflexes ranged 
from 1+ to 2+.  The records document complaints of low back 
pain radiating to the right leg, and show a positive straight 
leg raise test indicative of sciatica.  He was noted to have 
symptoms of canal stenosis and right L5 radiculopathy, but 
with intact motor function.  A magnetic resonance imaging 
(MRI) study in March 1993 revealed congenital stenosis at the 
L3-L5 levels; mild herniated nucleus pulposus at the T11-T12 
levels; and mild facet hypertrophy at the L4-L5 and L5-S1 
levels.  The study indicated that there was no evidence of 
cord or root compression.  A lumbar myelogram in April 1993 
indicated that there was no compression of the nerve roots.  
Electrodiagnostic studies of the upper extremities were 
negative for abnormalities.  The treatment records for 1994 
show complaints of radiation to the right leg, with decreased 
range of lower back motion and give-way weakness, but without 
any bowel or bladder dysfunction.  

At a March 1994 VA examination, the veteran reported working 
as a general laborer.  He reported that a lumbar corset did 
not alleviate his back problems.  The veteran explained that 
his low back hurt with coughing, and tended to cause right 
leg numbness.  He reported that his back symptoms were worse 
at the end of the day and with cold weather.  He complained 
of disturbed sensation in the right foot.  Physical 
examination disclosed that the left foot reflexes were 
absent.  He stood in a bent over position, but could 
straighten some.  He was able to forward flex to 30 degrees 
with pain, and was able to rotate to 10 degrees.  He 
demonstrated some right calf atrophy, and had pain on 
straight leg raise testing.  The veteran exhibited spinal 
tenderness, but without peripheral radiation or sciatic notch 
tenderness.  X-ray studies revealed mild loss of height at 
the T12 and L1 vertebral bodies with some hypertrophic 
changes, and mild scoliotic curvature.  The examiner 
concluded that the veteran had low back pain associated with 
a mild right-sided neuritis, but that the veteran was 
magnifying his subjective symptoms and voluntarily resisting 
examination of his back.  The examiner indicated that it was 
not apparent whether there was any nerve root involvement.

VA treatment records for 1996 to 1999 document complaints of 
back pain, but show that he exhibited a full range of lower 
back motion.  In August 1999, he requested a neurosurgical 
consultation for radiating low back pain.  An X-ray study of 
the thoracic spine at that time showed slight kyphosis in the 
thoracolumbar region, with early degenerative arthritis in 
the lower thoracic spine.  An X-ray study of the lumbar spine 
showed minimal degenerative changes and slight narrowing of 
the disc spaces at L3-L4 and L5-S1.

At a February 2000 rating board hearing, the veteran 
testified that he experienced constant low back pain 
radiating to his legs.  He indicated that his low back pain 
was sometimes so bad as to require assistance with his 
activities of daily living.  His spouse identified herself as 
a licensed practical nurse, and testified that she had 
witnessed him in pain, and observed his occasional near-
falls.  The veteran testified that he worked for the U.S. 
Postal Service as an automated processing clerk, which 
required standing and lifting objects.  The veteran 
speculated that the time he had taken off from work probably 
hindered his chances at advancement.

In an April 2000 statement, Dr. J. Gassaway noted that the 
veteran worked for the U.S. Postal Service, but had not 
missed any work.  He noted that the veteran's complaints 
included decreased sensation in the right leg, with no bowel 
or bladder symptoms.  Dr. Gassaway reported that the veteran 
experienced worsened back symptoms with certain activities.  
He indicated that examination of the veteran revealed good 
range of motion, with thoracolumbar pain at the extremes of 
motion.  The veteran was able to complete straight leg raise 
testing without radiation of pain.  The veteran's deep tendon 
reflexes were generally decreased at the knees and ankles, 
and sensation was generally decreased to the calf and foot.  
The veteran was able to walk on his heels and toes.

VA treatment records for 2000 to 2001 show that he presented 
in 2000 with diminished range of lower back motion, as well 
as decreased sensation in an L5-S1 distribution.  X-ray 
studies of the thoracolumbar spine showed narrowing of the 
T12-L1 disc space with L1 osteophyte formation.  Records for 
2001 show he was employed.  He complained of back pain 
radiating to his right leg.  Physical examination showed 
muscle spasm with some pain on forward bending.  His 
sensation was intact.  

The veteran attended a VA examination in May 2001.  He 
reported working for the U.S. Postal Service in building 
maintenance.  He complained of daily low back pain which 
varied in severity, and which frequently radiated to his 
right foot with associated numbness.  He reported that the 
pain was aggravated by walking, and caused his right leg to 
give way.  He indicated that his right leg becomes numb with 
prolonged sitting.  

Physical examination showed that his gait was normal, and 
that he stood erect, without any abnormal spinal contour.  He 
exhibited spinal tenderness.  He was able to forward flex to 
50 degrees, extend to 25 degrees, and laterally bend to 25 
degrees bilaterally; he exhibited pain on the above motions.  
He reported pain on straight leg raise testing of the right 
leg, but did not evidence sciatica in either extremity; the 
examiner noted that the same test performed in the sitting 
position elicited no pain on either side.  Deep tendon 
reflexes were active and equal in both ankles, but absent in 
the knees.  The veteran was able to walk on his heels and 
toes without difficulty, and could squat and arise without 
assistance.  There was no motor weakness or sensory deficit 
in the lower extremities.  There was no muscle atrophy in the 
legs.   

X-ray studies of the lumbar spine revealed moderate narrowing 
of the T11-T12 and T12-L1 disc spaces with osteophyte 
formation, as well as narrowing of the L3-L4 disc with 
osteophytes.  The examiner diagnosed degenerative disc 
disease of the thoracolumbar and lumbar spines, and mild 
osteoarthritis of the L4-L5 and L5-S1 facets, as well as a 
congenitally small spinal canal.

VA treatment reports for 2002 to 2004 show that in May 2002 
he reported experiencing severe back pain, but the examiner 
noted that his complaints were inconsistent with his 
presentation.  A May 2003 entry notes that the veteran 
reported using a cane for ambulation.  Physical examination 
revealed spinal tenderness and pain with straight leg raise 
testing.  In September 2003, he presented with complaints of 
low back pain radiating to both lower extremities, with leg 
weakness and numbness.  He denied any bowel or bladder 
symptoms.  Physical examination showed spinal tenderness, and 
diffuse lower extremity give away weakness and decreased 
sensation.  An MRI study showed a small traumatic herniated 
nucleus pulposus at the T11-T12 and T12-L1 levels, with 
secondary epidural hemorrhage and spinal stenosis.  There 
were multiple-level spinal stenoses in the lower lumbosacral 
spine secondary to disc bulging.  A neurosurgical 
consultation note for September 2003 indicates that no 
neurosurgical options were indicated; the physician instead 
recommended weight loss and back conditioning exercises.

Treatment notes for November 2003 show that the veteran was 
ambulating with two quad canes, and received education in the 
use of forearm crutches.  The entry notes that his job 
required standing, and that sitting also increased the back 
pain.  He was issued forearm crutches and a TENS unit.  In 
December 2003 he was fitted for a lumbosacral support.  In 
June 2004 he presented with sensation decreased in a 
bilateral L5 distribution.  He had decreased range of motion 
with pain, but had normal motor function.  An October 2004 
MRI study of the lumbar spine showed loss of height of the 
T12 vertebral body; extradural defects at the L2-S1 disc 
spaces; hypertrophic facet changes; and minimal spinal 
stenosis.  The study showed that an extradural defect into 
the left was impinging on the left intervertebral foramina.

The veteran attended a VA examination in December 2004.  He 
reported working for the U.S. Postal Service as a building 
mechanic.  He complained of daily low back pain radiating to 
his right foot, which was aggravated by twisting, squatting, 
standing on his toes, and prolonged sitting or reclining.  He 
indicated that he used crutches when not at work, and that at 
work he used side rails and walls for support.  He explained 
that he experienced back pain at work, but was able to 
perform his duties.  He denied being recommended bed rest for 
a physician at any point during the prior year.

Physical examination showed that he walked with short steps, 
flexing his knees and hips slightly.  He stood erect, without 
any abnormal spinal contour.  He exhibited spinal tenderness.  
He was able to forward flex to 75 degrees; extend to 20 
degrees; laterally bend to 20 degrees, bilaterally; and 
rotate to 15 degrees, bilaterally.  He exhibited pain only at 
the extremes of the above motions.  Repetitive motion testing 
did not affect his range of motion or symptoms.  He reported 
pain on simulated rotation, which the examiner described as a 
non-anatomic response.  He reported pain on straight leg 
raise testing, but did not evidence sciatica, suggesting the 
absence of any nerve root irritation.  Deep tendon reflexes 
were absent in the left ankle, and hypoactive in the right 
ankle.  The veteran was able to walk on his heels and toes 
without difficulty, and could squat and arise without 
assistance.  There was no motor weakness or sensory deficit 
in the lower extremities. 

X-ray studies of the lumbar spine revealed apophysitis at the 
upper plate of L1, resulting in some distortion of L1.  There 
were small osteophytes.  The examiner reviewed the past MRI 
studies, and noted that as the extradural defect at L5-S1 was 
on the left, and given that the veteran's symptoms primary 
affect the right side, the defect was of no clinical 
significance.  The examiner diagnosed degenerative disc 
disease of the lumbar spine, and osteoarthritis of the lumbar 
spine facet joints.  The examiner concluded that there was no 
evidence of nerve root impingement to suggest clinical 
manifestations of a herniated disc, and that there was no 
clinical evidence of weakness, incoordination, or 
fatigability.  He indicated that he was unable to estimate 
the range of motion, the amount of pain, or functional 
capacity during a flare up without resorting to speculation.  

VA treatment records for 2005 include a February 2005 X-ray 
study of the lumbar spine showing narrowing of all 
intervertebral disc spaces in the lumbar spine, with partial 
lumbarization of the first sacral vertebra.

In several statements, the veteran contends that his back is 
constantly painful and experiences spasms, and that he is 
unable to continue working.  His symptoms include numbness in 
his upper extremities.

Analysis

Upon review of the evidence of record, and first considering 
the criteria in effect prior to September 23, 2002 for IVDS, 
the Board finds that the veteran's service connected 
thoracolumbar spine disorder is productive of severe IVDS 
with intermittent relief, warranting assignment of a 40 
percent evaluation.  In this regard, the Board points out 
that diagnostic studies confirm the presence of degenerative 
disc disease in the veteran's thoracic and lumbar spines, as 
well as findings including stenoses and facet hypertrophy 
affecting several levels, and extradural defects.  Moreover, 
the treatment reports on file show that he has sought 
treatment on an occasional basis for recurring back pain for 
a number of years, and his spouse has testified to witnessing 
his episodes of back pain that sometimes result in near-
falls.  The evidence shows that his deep tendon reflexes are 
occasionally diminished or even absent during his episodes of 
back pain, and more recent treatment records show that he has 
been issued crutches and other devices to alleviate his back 
symptoms.  In the Board's opinion, the above evidence is 
consistent with severe IVDS, and that the veteran 
consequently is entitled to assignment of a 40 percent 
evaluation for his service-connected thoracolumbar spine 
disorder under the version of Diagnostic Code 5293 in effect 
prior to September 23, 2002.  The Board finds, however, that 
an evaluation in excess of 40 percent under the criteria in 
effect prior to September 23, 2002 is not warranted.

In this regard the Board points out that although the 
veteran's complaints include radiating pain and numbness in 
the lower extremities, the medical evidence on file is 
nevertheless negative for more than moderate overall 
neurological impairment associated with the back disability.  
The treatment records prior to 1994 note that he had symptoms 
of right L5 radiculopathy, but that his motor function was 
nevertheless intact, and diagnostic studies in 1993 showed 
that there was no cord or root compression evident in the 
veteran.  While the March 1994 examiner diagnosed neuritis, 
he described the neuritis as mild, and in any event believed 
the veteran was embellishing his symptoms.  Moreover, none of 
his treating or examining physicians since that time have 
suggested that the veteran has radiculopathy, and he has not 
exhibited sciatica on straight leg raise testing since 1994.  
The December 2004 examiner concluded there were no clinical 
findings associated with the disc herniation noted on 
diagnostic studies.

While his deep tendon reflexes are occasionally diminished, 
and even absent at times, his reflexes are frequently present 
and full to examination, and he has consistently demonstrated 
that he is able to heel and toe walk, and squat, without 
difficulty.  In addition, while the veteran has occasionally 
demonstrated decreased sensation in an L5 distribution, on 
examinations in May 2001 and December 2004, as well as in 
numerous entries in VA treatment records, his sensation was 
intact, with only rare instances of give away weakness, and 
the more recent treatment records and VA examinations note 
the absence of any lower extremity atrophy.  Although the 
veteran has evidenced muscle spasms at times, at other times 
examiners have noted the absence of that symptom.

The Board has considered whether an evaluation greater than 
40 percent is warranted based on functional loss due to pain 
pursuant to 38 C.F.R. § 4.40, or based on weakness, 
fatigability or incoordination pursuant to 38 C.F.R. § 4.45. 
However, the Board notes that 40 percent is the maximum 
evaluation for limitation of lumbar spine motion under 
Diagnostic Code 5292 and there is no evidence of more than 
moderate neurological impairment or weakness, incoordination 
or excess fatigability of the lower extremities.  As already 
noted, the veteran only occasionally demonstrates clinical 
signs of neurologic impairment and weakness, and even on 
those occasions experienced no evidence of motor deficit.  
The December 2004 examiner specifically noted that the 
veteran did not experience functional impairment due to 
weakness, incoordination, or fatigability.  Since a 60 
percent disability rating under Diagnostic Code 5293 
contemplates more than just painful symptoms (it requires 
significant neurological involvement), and since any 
functional impairment associated with the veteran's 
disability is attributable almost exclusively to his pain 
only, and not to any other factors contemplated by 38 C.F.R. 
§§ 4.40 and 4.45 such as weakness, incoordination or 
instability, the Board finds that a 40 percent evaluation 
contemplates and adequately compensates for the functional 
impairment resulting from the veteran's painful symptoms.

In short, the evidence on file does not show that the veteran 
has pronounced IVDS, or persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, or that he 
experiences little intermittent relief.  The evidence instead 
shows that his neurological symptoms are intermittent at 
best, and are not typically productive of clinically 
demonstrable impairment.  The Board accordingly finds that an 
evaluation in excess of 40 percent under the version of 
Diagnostic Code 5293 in effect prior to September 23, 2002, 
is not warranted.

With respect to alternative diagnostic codes in effect prior 
to September 26, 2003, the Board notes that 40 percent is the 
maximum schedular evaluation assignable for limitation of 
lumbar motion under Diagnostic Code 5292, and for lumbosacral 
strain under Diagnostic Code 5295.

The Board also notes that the veteran's disorder involves the 
thoracic spine.  The Board points out, however, that the 
thoracic spine involvement noted on diagnostic studies is 
limited to those two levels bordering the lumbar spine, and 
that none of the medical records or examination reports on 
file suggest that the veteran experiences limitation of 
motion of the thoracic spine.  Nor has the veteran or his 
spouse addressed any limitation of thoracic spine motion.  In 
the absence of any evidence of limited thoracic spine motion, 
the Board finds that there is no basis on which to assign a 
separate 10 percent evaluation for impaired motion of the 
thoracic spine under Diagnostic Code 5291.

As noted previously, Diagnostic Code 5293 was amended 
effective September 23, 2002.  Under the amended criteria, 
IVDS is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The evidence of record, including the numerous VA medical 
entries on file, is silent for any suggestion that the 
veteran has experienced incapacitating episodes of IVDS.  The 
December 2004 examiner specifically noted that the veteran 
denied any recent instances where he was ordered to bed rest 
by a physician.  Nor has the veteran at any point described 
any incapacitating episodes.  

With respect to the separate orthopedic and neurological 
manifestations of the IVDS, the Board points out that the 
veteran retains a substantial range of lumbar spine motion.  
While he demonstrated marked limitation of such motion at his 
March 1994 examination, the examiner felt the veteran was 
magnifying his symptoms, an opinion which is supported by a 
longitudinal review of the record which shows that he has 
consistently demonstrated far greater motion on all 
subsequent examinations.  The May 2001 and December 2004 
examinations in particular show that he retains flexion to at 
least 50 degrees, backward extension to at least 20 degrees, 
lateral flexion to at least 20 degrees, and rotation to at 
least 15 degrees; he exhibits pain only at the extremes of 
those motions, and repetitive motion testing does not result 
in further functional impairment.  In the Board's opinion, 
and even with consideration of the veteran's complaints of 
pain and weakness, the veteran demonstrates no more than 
moderate limitation of lumbar spine motion, which would 
warrant a 20 percent evaluation under Diagnostic Code 5292.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to neurological impairment, as already 
discussed, the veteran demonstrates neurological symptoms 
only intermittently, and the symptoms are, in any event, not 
clinically substantial.  Despite occasionally diminished and 
absent deep tendon reflexes and sensory disturbances, the 
veteran retains full motor function.  He was issued assistive 
devices for his back disorder, but apparently on the basis of 
his pain symptoms.  The veteran is able to ambulate, and can 
heel and toe walk.  The December 2004 examiner noted the 
absence of any incoordination.  In light of the above, the 
Board finds that the neurological impairment associated with 
the veteran's service-connected disorder is not 
characterizable as even mild incomplete paralysis of the 
sciatic nerve in either lower extremity.  At most, the 
veteran could be assigned separate 10 percent evaluations for 
each lower extremity under Diagnostic Code 8520.

Combining the separate orthopedic and neurological 
impairments under 38 C.F.R. § 4.25 would not result in an 
evaluation in excess of 40 percent.

In the absence of evidence suggesting incapacitating episodes 
of IVDS having a total duration of at least six weeks during 
any 12 month period, or of the possible assignment of a 
rating higher than 40 percent through the mechanism of 
separately evaluating the orthopedic and neurologic 
manifestations of IVDS, the Board finds that an evaluation in 
excess of 40 percent for the veteran's thoracolumbar spine 
disorder under revised Diagnostic Code 5293 is not warranted.

Effective September 26, 2003, the criteria for evaluating 
disorders of the spine were amended.  

Under the amended criteria, IVDS again may be evaluated based 
on incapacitating episodes or by separately evaluating the 
orthopedic and neurologic manifestations.  As already 
discussed, however, the evidence does not show that the 
veteran experienced incapacitating episodes of IVDS having a 
total duration of at least six weeks during any 12 month 
period, or that the orthopedic and neurologic manifestations, 
if separately rated, would result in the assignment of a 
rating higher than 40 percent using 38 C.F.R. § 4.25.

The amended criteria also provide, however, for a rating 
higher than 40 percent if there is evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  In this case, 
the veteran retains a substantial level of motion in the 
spine, and the thoracolumbar spine is clearly not ankylosed.

Accordingly, an evaluation in excess of 40 percent for the 
veteran's thoracolumbar spine disorder based on the criteria 
in effect as of September 26, 2003 is not warranted.

In sum, the veteran is entitled to assignment of a 40 percent 
evaluation, but not more, for his degenerative disc disease 
of the thoracolumbar and lumbar spine, with osteoarthritis of 
the facets of L4-L5 and L5-S1 and a history of congenitally 
small spinal canal.  38 C.F.R. § 4.3.

The Board notes that the RO, in granting service connection 
for the thoracolumbar spine disorder, assigned the veteran an 
effective date for the award of service connection of March 
18, 1997.  Although the veteran presented in March 1994 with 
clearly impaired lumbar motion, as already discussed, the 
examiner did not believe the veteran was cooperating with the 
examination, and prior and subsequent evaluations showed 
markedly greater ranges of motion.  The Board has reviewed 
the evidence of record, and concludes that the veteran's 
thoracolumbar spine disorder has remained 40 percent, but not 
more, disabling for the entire period from March 18, 1997.  
Fenderson, supra.  

The Board has lastly considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran argues that his thoracolumbar spine 
disorder has interfered with his employment by possibly 
hindering his chances at advancement.  He notably has not 
adduced any evidence that his disorder has impacted his 
promotion opportunities, or alleged or shown that any 
employer has taken adverse action for any deficiency 
associated with the back disorder.  Moreover, the veteran 
remains employed, and Dr. Glassaway noted that the veteran 
had not lost time from work from the back disorder.

Nor is there evidence that his disorder has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
In essence, the evidence shows that the manifestations of the 
disorder are those contemplated by the schedular criteria.  
There is no indication in the record that the average 
industrial impairment resulting from the back disorder would 
be in excess of that contemplated by the assigned 
evaluations.  Accordingly, in the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 40 percent initial disability 
rating for degenerative disc disease of the thoracolumbar and 
lumbar spine, with osteoarthritis of the facets of L4-L5 and 
L5-S1 and a history of congenitally small spinal canal is 
granted for the entire period since March 18, 1997.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


